Case: 4:17-cv-02391-SRC Doc. #: 231 Filed: 01/16/20 Page: 1 of 4 PageID #: 1506



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

TACITA FAIR,                              )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )         Case No.: 4:17-CV-02391
                                          )
COMMUNICATIONS UNLIMITED,                 )
INC., C.U. EMPLOYMENT, INC.,              )
COMMUNICATIONS UNLIMITED                  )
CONTRACTING SERVICES, INC.,               )
COMMUNICATIONS UNLIMITED                  )
ALABAMA, INC., and MARTIN C.              )
ROCHA,                                    )
                                          )
              Defendant.                  )


          DEFENDANT’S MOTION TO COMPEL ARBITRATION AND
           DISMISS OR STAY ARBITRATION PLAINTIFFS’ CLAIMS

       COME NOW Defendants C.U. Employment, Inc., Communications Unlimited

Contracting Services, Inc. (collectively referred to as “CU Defendants”), and Martin

Rocha (collectively “Defendants”), and pursuant to the Federal Arbitration Act, 9 U.S.C.

§§ 3-4, move this Court for an Order compelling arbitration of claims raised by Kevin

Mallory, Iaroslav Bashtanar, Anthony Ellett, Chris Royster, Joshua Jarvis, Rasheeb

Burns, and Abraham Garcia (“Arbitration Plaintiffs”), and dismissing the Arbitration

Plaintiffs’ claims, or alternatively, staying their claims during the pendency of the

arbitration proceedings. For their Motion to Compel Arbitration and Dismiss or Stay

Arbitration Plaintiffs’ Claims, Defendants state:




                                              1
Case: 4:17-cv-02391-SRC Doc. #: 231 Filed: 01/16/20 Page: 2 of 4 PageID #: 1507



        1.      Arbitration Plaintiffs opted in to this collective action to recover overtime

compensation under the Fair Labor Standards Act (“FLSA”)1, alleging that they were

misclassified as independent contractors, when, in fact, they were employees of CU

Defendants.

        2.      Each of the Arbitration Plaintiffs entered into an arbitration agreement

with Defendants that covers the claims raised by Arbitration Plaintiffs in this action.

        3.      Arbitration Plaintiffs agreed in the arbitration agreements to participate in

arbitration individually and agreed to waive the collective action. That waiver is valid

and enforceable.

        4.      Arbitration has not been waived by substantial litigation by the parties.

        5.      Therefore, each Arbitration Plaintiff should be required to individually

arbitrate their claims against Defendants as they agreed to do.

        6.      The Federal Arbitration Act (“FAA”) requires the Court to compel

arbitration and dismiss or stay the Arbitration Plaintiffs’ claims. Section 3 of the FAA

requires a court to stay the judicial proceeding pending arbitration. 9 U.S.C.A. § 3.

Nonetheless, a district court may dismiss an action rather than stay where it is clear the

entire controversy between the parties will be resolved by arbitration. See e.g., Green v.

SuperShuttle Int'l, Inc., 653 F.3d 766, 769 (8th Cir. 2011); Choice Hotels Int'l, Inc. v.

BSR Tropicana Resort, Inc., 252 F.3d 707, 709 (4th Cir. 2001).

        7.      Defendants incorporate by reference their Memorandum of Law in

Support of their Motion to Compel Arbitration and Stay Collective Action as though it is

fully stated herein.


1Initially, Plaintiff Tacita Fair, on behalf of herself and a putative class, filed this lawsuit claiming
overtime compensation under both the FLSA and the Missouri Minimum Wage Law (“MMWL”), but she
has informed the Court that those claims will not be pursued.

                                                    2
Case: 4:17-cv-02391-SRC Doc. #: 231 Filed: 01/16/20 Page: 3 of 4 PageID #: 1508



       WHEREFORE, Defendants C.U. Employment, Inc., and Communications

Unlimited Contracting Services, Inc., and Martin Rocha respectfully request the Court

enter an Order compelling Arbitration Plaintiffs to participate in individual arbitration;

to dismiss the Arbitration Plaintiffs’ claims, or alternatively, stay their claims pending

arbitration; and grant any other relief that this Court deems just and appropriate.




                                                  BROWN & JAMES, P.C.


                                                  /s/ Steven H. Schwartz
                                                  Steven H. Schwartz, #36436MO
                                                  sschwartz@bjpc.com
                                                  800 Market Street, 11th floor
                                                  St. Louis, Missouri 63101
                                                  314.421.3400
                                                  Fax: 314.421.3128

                                                  Attorneys for Defendants C.U.
                                                  Employment, Inc.,
                                                  Communications Unlimited
                                                  Contracting Services, Inc., and
                                                  Martin Rocha




                                             3
Case: 4:17-cv-02391-SRC Doc. #: 231 Filed: 01/16/20 Page: 4 of 4 PageID #: 1509



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, the foregoing was filed electronically
with the Clerk of Court to be served by operation of the Court’s electronic filing system
upon the following:

Kevin J. Dolley
Michael G. Mueth
Law Offices of Kevin J. Dolley, LLC
2726 S. Brentwood Blvd.
St. Louis, Missouri 63144
kevin@dolleylaw.com
Michael.mueth@dolleylaw.com
Attorneys for Plaintiff


                                                 /s/ Steven H. Schwartz


:mlc
22124387.1




                                             4
